Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiners Amendment

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 1-6, 8, 9, 17-22, 24, 25, 27, 29, 32, 33, 35, 36, 39-42, 49, 52, 60, 62, 65, 67, 71, 72, 76, 78, 83, 87, 88, directed to a non-elected invention without traverse.  Accordingly, claims 1-6, 8, 9, 17-22, 24, 25, 27, 29, 32, 33, 35, 36, 39-42, 49, 52, 60, 62, 65, 67, 71, 72, 76, 78, 83, 87, 88 have been cancelled.












Reasons for allowance

3.	Claims 89-91, 97,99-100, 102, 105, 108, 111-112, 114, 123, 131-132, 140, 142, 195, 198 are allowed and renumbered as claims 1-19.
The restriction requirement of claims 1-6, 8, 9, 17-22, 24, 25, 27, 29, 32, 33, 35, 36, 39-42, 49, 52, 60, 62, 65, 67, 71, 72, 76, 78, 83, 87, 88, 142, 195, and 198, as set forth in the office action mailed on May 05, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 142, 195 and 198 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




4.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the recited antislip packaging bag or wrap further including roughening projections having a contact angle between 90 and 178 degrees with the front surface of the carrier in at least one side view of the roughening projections. At best, Scott Tuman (U.S. 6,962,635) does not disclose an antislip packaging bag or wrap further including roughening projections having a contact angle between 90 and 178 degrees with the front surface of the carrier in at least one side view of the roughening projections.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.
Any comments considered by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781